 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      MARTIN JUSTIN (AMY) HANSON,                           CASE NUMBER: 1:21-cv-610-GSA
 7
                        Plaintiff,
 8                                                          ORDER DIRECTING SERVICE
             v.
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                        Defendant.
12

13
            Pursuant to paragraph one of the scheduling order (Doc. 3), “Except when other provision
14
     is made pursuant to an application to proceed in forma pauperis, within twenty (20) days of filing
15
     the complaint, appellant shall serve the summons, complaint, the notice and form of consent to
16
     proceed before a magistrate judge provided by Local Rule 305(a), and a copy of this order and file
17
     return of service with this court.” Doc. 3 at 1. The complaint was filed on April 12, 2021, making
18
     the service deadline May 3, 2021.
19
            Accordingly, Plaintiff is DIRECTED to serve the above documents and file a return of
20
     service by May 27, 2021.
21

22
     IT IS SO ORDERED.
23

24      Dated:     May 12, 2021                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
